 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JACOBY WALKER,                                    Case No. 1:18-cv-01055-SAB-HC

12                  Petitioner,                        ORDER GRANTING PETITIONER’S
                                                       MOTION TO AMEND
13           v.
                                                       ORDER MODIFYING BRIEFING
14   J.E. KRUEGER,                                     SCHEDULE

15                  Respondent.                        (ECF No. 26)

16

17          Petitioner is a federal prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2241.

19          On January 11, 2019, Petitioner filed the instant motion to amend (ECF No. 26) and an

20 addendum to the petition (ECF No. 27). A party may amend its pleading once as a matter of

21 course within 21 days after serving it, or “if the pleading is one to which a responsive pleading is

22 required, 21 days after service of a responsive pleading.” Fed. R. Civ. P. 15(a)(1). The Ninth

23 Circuit has held that “Federal Rule of Civil Procedure 15(a), which allows litigants to amend

24 their pleadings once ‘as a matter of course’ before a responsive pleading has been filed, applies

25 to habeas corpus actions.” Anthony v. Cambra, 236 F.3d 568, 574 (9th Cir. 2000). No responsive

26 pleading has been filed yet in the instant case, and thus, Petitioner is entitled to amend his
27 pleading once as a matter of course.

28 ///
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Petitioner’s motion to amend (ECF No. 26) is GRANTED;

 3          2.      Respondent SHALL FILE a response to the petition (ECF No. 1) and addendum

 4                  (ECF No. 27) no later than February 7, 2019; and

 5          3.      Respondent SHALL FILE a response to Petitioner’s motion to transfer (ECF No.

 6                  23) no later than February 7, 2019. Petitioner MAY FILE a reply within SEVEN

 7                  (7) days after the response is served.

 8
     IT IS SO ORDERED.
 9

10 Dated:        January 15, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
